                   1

                   2

                   3

                   4                                                                 JS-6
                   5

                   6

                   7

                   8                               UNITED STATES DISTRICT COURT
                   9                          CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11   JOSEPH SANCHEZ, an Individual,                 Case No. 8:18-cv-2264 AG (ADSx)
                  12                  Plaintiff,                      ORDER GRANTING DISMISSAL OF
                                                                      ENTIRE CASE WITH PREJUDICE
                  13         v.                                       PURSUANT TO F.R.C.P. RULE 41(a)
                                                                      (1)(A)(ii)
                  14 FEDEX, a business of unknown form;
                     JAMES CARTER, a married man as his Complaint Filed: December 21, 2018
                  15 sole and separate property, husband of
                     grantor; and Does 1-10,                Trial Date:       None
                  16                                        District Judge: Hon. Andrew J. Guilford
                                                                              Courtroom 10D, Santa
                  17              Defendants.                                 Ana
                                                            Magistrate Judge: Hon. Autumn D. Spaeth
                  18                                                          Courtroom 6B, Santa Ana
                  19

                  20         The Court, having considered the Joint Stipulation for Dismissal pursuant to
                  21   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) jointly filed by the parties, finds that
                  22   this action shall be dismissed with prejudice. Each party is to bear his or its own fees
                  23   and costs.
                  24         IT IS SO ORDERED.
                  25

                  26   Dated: April 22, 2019                     ______________________________________
                                                                       ________________________
                                                                  Honorable
                                                                       able Andrew
                                                                            Andrrew J. Guilford, Di
                                                                                                 District Judge
                  27                                              UNITED STATES DISTRICT COURT
                  28
                                                                                        Case No. 8:18-cv-2264 AG (ADSx)
                                    ORDER GRANTING DISMISSAL OF ENTIRE CASE WITH PREJUDICE PURSUANT
38200500_1.docx                                        TO F.R.C.P. RULE 41(a)(1)(A)(ii)
